Citation Nr: 1708551	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for thoracic spine (T12) compression fracture with lumbar spine degenerative disc disease (DDD), rated as 10 percent disabling prior to February 24, 2016, and 20 percent disabling thereafter.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from December 2005 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO (in pertinent part) granted service connection for thoracic spine (T12) compression fracture with lumbar spine DDD, assigning an initial rating of 10 percent for that disability,  effective April 19, 2009, and denied entitlement to service connection for bilateral hearing loss.

In a March 2016 rating decision, the RO granted a 20-percent rating for thoracic spine (T12) compression fracture with lumbar spine DDD, effective February 24, 2016.  As this award did not constitute a full grant of the benefits sought on appeal, the issue of entitlement to a higher initial rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Hearing Loss

The Veteran contends that his hearing loss worsened during service as a result of his exposure to loud vehicles, equipment, helicopters, and weapons.  See 38 U.S.C.A. § 1154(a).  His enlistment examination report includes multiple audiograms showing bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that threshold levels above 20 decibels indicate some degree of hearing loss).  Thus, the presumption of soundness is not for application.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, service connection may still be established upon a showing that the Veteran's hearing loss was aggravated during service.  See 38 C.F.R. § 3.303(a).  In this regard, in-service audiograms performed in January 2006, May 2007, and at separation in February 2009, in addition to the audiograms performed at entrance, reflect slight worsening of auditory acuity at multiple Hertz levels.

The Veteran filed his claim for service connection in September 2009.  In October 2009, he was afforded a VA Audio Examination which revealed a bilateral hearing loss disability, for VA purposes, at levels which indicated slight worsening when compared with his separation audiogram.  See 38 C.F.R. § 3.385 (for purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  The examination report reflects that the examiner reviewed the three enlistment hearing tests and one in January 2006, noting that they reflected a "mild hearing loss across the frequency range in both ears."  The examiner then stated that she had reviewed the hearing examination in February 2009 and while it continued to show some degree of hearing loss in both ears, there was "no aggravation noted in either ear at any test frequency."  As a result, the examiner concluded that based on the evidence in the claims file, which she did not specify, it was "not likely that military noise exposure aggravated the Veteran's preexisting hearing loss in either ear."

It is well established that when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 23 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA examiner's opinion is inadequate, as her conclusion that there was "no aggravation in either ear at any test frequency" fails to consider that there was worsening in multiple Hertz levels as reflected in the in-service audiograms and the October 2009 post-service audiogram.  It remains unclear, however, whether such worsening constituted permanent aggravation of the Veteran's preexisting hearing loss.  Consequently, a remand is warranted in order to afford the Veteran a new VA examination and opinion in light of the above concerns.

Thoracic Spine Disability

The Board also finds that a VA examination is warranted to ascertain the current nature and severity of the Veteran's thoracic spine disability.  Notably, the Veteran was originally assigned a 10-percent rating for this condition under Diagnostic Code (DC) 5243, which governs intervertebral disc syndrome (IVDS) and provides ratings based on the frequency of incapacitating episodes.  See 38 C.F.R. § 4.71(a).  To that end, the Veteran has reported flare-ups of back pain throughout the appeal period which render him unable to move.  In other words, he has contended that his thoracic spine condition is productive of incapacitating episodes.  Notwithstanding, the RO switched the applicable DC to DC 5242, which provides ratings based on limitation of motion.  Id.

The Board has a duty to assign whatever DC results in a rating most favorable to the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993).Here, the evidence of record does not adequately address whether the Veteran's back condition is productive of incapacitating episodes and the frequency thereof.  At his most recent VA examination in February 2016, he reported flare-ups of back pain every day lasting 1-3 hours; however, the examiner provided a negative response when asked if the Veteran had IVDS and did not indicate whether there were incapacitating episodes.  The Veteran contested these findings in March 2016 correspondence, stating that he has incapacitating episodes having a duration of at least 6 weeks during the past 12 months.  He also noted a history of scoliosis and back spasms with chronic lower back pain, arguing that his symptoms warranted a higher rating.  In light of the above, the Board finds that a new VA examination is necessary to clarify whether the Veteran's thoracic spine condition is productive of incapacitating attacks and the frequency thereof.  See 38 C.F.R. 4.2.

Additionally, the examiner noted that the Veteran is engaged in Vocational Rehabilitation.  The RO should secure these records.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from October 2016 to the present.

2.  Obtain the Veteran's Vocational Rehabilitation records and associate them with the claims file. 

3.  Schedule the Veteran for an examination to determine whether his documented bilateral hearing loss disability was permanently aggravated during active service.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should opine as to the following:

(a) 	Based on the audiograms obtained in November 2005, January 2006, May 2007, February 2009, and October 2009, is it at least as likely as not (50 percent probability or more) that the Veteran's pre-service hearing loss disability was permanently aggravated during active service?

The examiner is asked to accept and consider in-service exposure to loud vehicles, equipment, helicopters, and weapons, as well as the Veteran's lay contention of worsening hearing during his service.

The examiner is also asked to address the Veteran's contention that his "hearing was so bad that six months after he separated from service, VA issued hearing aids in October 2009."  See August 2011 VA Form 9, page 2.

(b) 	If the answer to the above question is "Yes," was the increase in severity clearly and unmistakably (obviously or undebatably) due to the natural progress of the disability?

4.  Schedule the Veteran for an examination to ascertain the severity of his service-connected thoracic spine disability.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with this condition.

The examiner is asked to specifically discuss the frequency and duration of any incapacitating episodes attributable to the Veteran's thoracic spine disability.  He is also asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time, and if feasible, express in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

5.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

